 1 MICHAEL C. BAUM (SBN 65158)
   E-Mail: mbaum@rpblaw.com
 2 ANDREW V. JABLON (SBN 199083)
   E-Mail: ajablon@rpblaw.com
 3 STACEY N. KNOX (SBN 192966)
   E-Mail: sknox@rpblaw.com
 4 RESCH POLSTER & BERGER LLP
   1840 Century Park East, 17th Floor
 5 Los Angeles, California 90067
   Telephone: 310-277-8300
 6 Facsimile: 310-552-3209
 7 Attorneys for Plaintiff
   Shason, Inc.
 8
                         UNITED STATES DISTRICT COURT
 9
         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
   SHASON, INC., a California                    Case No. 2:18-cv-05925-DMG-JEM
12 corporation,
                                                 [PROPOSED] STIPULATED
13                      Plaintiff,               PROTECTIVE ORDER
14         vs.
                                                 DISCOVERY MATTER
15 INTERNATIONAL PRIVATE
   LABEL, INC. dba U.S. OFF PRICE, a
16 California corporation; FOREVER 21,           Magistrate Judge:
   INC., a Delaware corporation;                 Hon. John E. McDermott
17 CLOTHINGUNDER10, INC., a
   Florida corporation; MODA XPRESS,
18 INC., a Florida corporation; and DOES         Trial Date:         August 20, 2019
   1 through 10, Inclusive,
19
                      Defendants.
20
21
22
23 I.      PURPOSES AND LIMITATIONS
24         Discovery in this action is likely to involve production of confidential,
25 proprietary, or private information for which special protection from public disclosure
26 and from use for any purpose other than prosecuting this litigation may be warranted.
27 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
28 Stipulated Protective Order. The parties acknowledge that this Order does not confer
 1 blanket protections on all disclosures or responses to discovery and that the protection it
 2 affords from public disclosure and use extends only to the limited information or items
 3 that are entitled to confidential treatment under the applicable legal principles. The
 4 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 5 Protective Order does not entitle them to file confidential information under seal; Civil
 6 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
 7 will be applied when a party seeks permission from the court to file material under seal.
 8 II.     GOOD CAUSE STATEMENT
 9         This action is likely to involve trade secrets, customer and pricing lists, internal
10 sales information, and other valuable commercial, financial, and/or proprietary
11 information for which special protection from public disclosure and from use for any
12 purpose other than prosecution of this action is warranted. Such confidential and
13 proprietary materials and information consist of, among other things, confidential
14 business or financial information, information regarding confidential business practices,
15 or other confidential research, development, or commercial information, information
16 otherwise generally unavailable to the public, or which may be privileged or otherwise
17 protected from disclosure under state or federal statutes, court rules, case decisions, or
18 common law. Accordingly, to expedite the flow of information, to facilitate the prompt
19 resolution of disputes over confidentiality of discovery materials, to adequately protect
20 information the parties are entitled to keep confidential, to ensure that the parties are
21 permitted reasonable necessary uses of such material in preparation for and in the
22 conduct of trial, to address their handling at the end of the litigation, and serve the ends
23 of justice, a protective order for such information is justified in this matter. It is the
24 intent of the parties that information will not be designated as confidential for tactical
25 reasons and that nothing be so designated without a good faith belief that it has been
26 maintained in a confidential, non-public manner, and there is good cause why it should
27 not be part of the public record of this case.
28
 1 III.    DEFINITIONS
 2         1.     Action: Shason, Inc. v. International Private Label, Inc., et al. Case No.
 3 2:18-cv-05925-DMG-JEM.
 4         2.    Challenging Party: a Party or Non-Party that challenges the designation of
 5 information or items under this Order.
 6         3.     “CONFIDENTIAL” Information or Items: information (regardless of how
 7 it is generated, stored or maintained) or tangible things that qualify for protection under
 8 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9 Statement.
10         4.     “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
11 Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
12 the disclosure of which to another Party or Non-Party would create a substantial risk of
13 serious harm that could not be avoided by less restrictive means.
14         5.     Counsel: Outside Counsel of Record and House Counsel (as well as their
15 support staff).
16         6.     Designating Party: a Party or Non-Party that designates information or
17 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
18 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
19         7.     Disclosure or Discovery Material: all items or information, regardless of
20 the medium or manner in which it is generated, stored, or maintained (including, among
21 other things, testimony, transcripts, and tangible things), that are produced or generated
22 in disclosures or responses to discovery in this matter.
23         8.     Expert: a person with specialized knowledge or experience in a matter
24 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25 expert witness or as a consultant in this Action.
26         9.     House Counsel: attorneys who are employees of a party to this Action.
27 House Counsel does not include Outside Counsel of Record or any other outside
28 counsel.
 1         10.   Non-Party: any natural person, partnership, corporation, association, or
 2 other legal entity not named as a Party to this action.
 3         11.   Outside Counsel of Record: attorneys who are not employees of a party to
 4 this Action but are retained to represent or advise a party to this Action and have
 5 appeared in this Action on behalf of that party or are affiliated with a law firm that has
 6 appeared on behalf of that party, including support staff.
 7         12.   Party: any party to this Action, including all of its officers, directors,
 8 employees, consultants, retained experts, and Outside Counsel of Record (and their
 9 support staffs).
10         13.   Producing Party: a Party or Non-Party that produces Disclosure or
11 Discovery Material in this Action.
12         14.   Professional Vendors: persons or entities that provide litigation support
13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
14 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15 their employees and subcontractors.
16         15.   Protected Material:      any Disclosure or Discovery Material that is
17 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18 EYES ONLY.”
19         16.   Receiving Party: a Party that receives Disclosure or Discovery Material
20 from a Producing Party.
21 IV.     SCOPE
22         The protections conferred by this Stipulation and Order cover not only Protected
23 Material (as defined above), but also (1) any information copied or extracted from
24 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
25 Material; and (3) any testimony, conversations, or presentations by Parties or their
26 Counsel that might reveal Protected Material.
27         Any use of Protected Material at trial shall be governed by the orders of the trial
28 judge. This Order does not govern the use of Protected Material at trial.
 1 V.      DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 4 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 5 later of (1) dismissal of all claims and defenses in this Action, with or without
 6 prejudice; and (2) final judgment herein after the completion and exhaustion of all
 7 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 8 for filing any motions or applications for extension of time pursuant to applicable law.
 9 VI.     DESIGNATING PROTECTED MATERIAL
10         A.      Exercise of Restraint and Care in Designating Material for
11                 Protection.
12         Each Party or Non-Party that designates information or items for protection
13 under this Order must take care to limit any such designation to specific material that
14 qualifies under the appropriate standards. The Designating Party must designate for
15 protection only those parts of material, documents, items, or oral or written
16 communications that qualify so that other portions of the material, documents, items, or
17 communications for which protection is not warranted are not swept unjustifiably
18 within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations that
20 are shown to be clearly unjustified or that have been made for an improper purpose
21 (e.g., to unnecessarily encumber the case development process or to impose
22 unnecessary expenses and burdens on other parties) may expose the Designating Party
23 to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25 designated for protection do not qualify for protection, that Designating Party must
26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         B.      Manner and Timing of Designations.
28
 1         Except as otherwise provided in this Order (see, e.g., second paragraph of section
 2 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
 3 that qualifies for protection under this Order must be clearly so designated before the
 4 material is disclosed or produced.
 5         Designation in conformity with this Order requires:
 6            (a) for information in documentary form (e.g., paper or electronic documents,
 7 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 8 Producing Party affix, at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
 9 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL
10 legend”), to each page that contains protected material. If only a portion or portions of
11 the material on a page qualifies for protection, the Producing Party also must clearly
12 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
13         A Party or Non-Party that makes original documents available for inspection
14 need not designate them for protection until after the inspecting Party has indicated
15 which documents it would like copied and produced. During the inspection and before
16 the designation, all of the material made available for inspection shall be deemed
17 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18 copied and produced, the Producing Party must determine which documents, or
19 portions thereof, qualify for protection under this Order. Then, before producing the
20 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” or
21 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
22 contains Protected Material. If only a portion or portions of the material on a page
23 qualifies for protection, the Producing Party also must clearly identify the protected
24 portion(s) (e.g., by making appropriate markings in the margins).
25            (b) for testimony given in depositions that the Designating Party identify the
26 Disclosure or Discovery Material on the record, before the close of the deposition.
27            (c) for information produced in some form other than documentary and for
28 any other tangible items, that the Producing Party affix in a prominent place on the
 1 exterior of the container or containers in which the information is stored the legend
 2 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 3   If only a portion or portions of the information warrants protection, the Producing
 4 Party, to the extent practicable, shall identify the protected portion(s).
 5         C.    Inadvertent Failures to Designate.
 6         If timely corrected, an inadvertent failure to designate qualified information or
 7 items does not, standing alone, waive the Designating Party’s right to secure protection
 8 under this Order for such material. Upon timely correction of a designation, the
 9 Receiving Party must make reasonable efforts to assure that the material is treated in
10 accordance with the provisions of this Order.
11 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         A.    Timing of Challenges.
13         Any Party or Non-Party may challenge a designation of confidentiality at any
14 time that is consistent with the Court’s Scheduling Order.
15         B.    Meet and Confer.
16         The Challenging Party shall initiate the dispute resolution process under Local
17 Rule 37.1, et seq. Any discovery motion must strictly comply with the procedures set
18 forth in Local Rules 37-1, 37-2, and 37-3.
19         C.    Burden.
20         The burden of persuasion in any such challenge proceeding shall be on the
21 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
22 to harass or impose unnecessary expenses and burdens on other parties) may expose the
23 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
24 the confidentiality designation, all parties shall continue to afford the material in
25 question the level of protection to which it is entitled under the Producing Party’s
26 designation until the Court rules on the challenge.
27 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
28         A.    Basic Principles.
 1        A Receiving Party may use Protected Material that is disclosed or produced by
 2 another Party or by a Non-Party in connection with this Action only for prosecuting,
 3 defending, or attempting to settle this Action. Such Protected Material may be disclosed
 4 only to the categories of persons and under the conditions described in this Order.
 5 When the Action has been terminated, a Receiving Party must comply with the
 6 provisions of section 13 below (FINAL DISPOSITION).
 7        Protected Material must be stored and maintained by a Receiving Party at a
 8 location and in a secure manner that ensures that access is limited to the persons
 9 authorized under this Order.
10        B.      Disclosure of “CONFIDENTIAL” Information or Items.
11        Unless otherwise ordered by the Court or permitted in writing by the Designating
12 Party, a Receiving Party may disclose any information or item designated
13 “CONFIDENTIAL” only to:
14             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
15 employees of said Outside Counsel of Record to whom it is reasonably necessary to
16 disclose the information for this Action;
17             (b) the officers, directors, and employees (including House Counsel) of the
18 Receiving Party to whom disclosure is reasonably necessary for this Action;
19             (c) Experts (as defined in this Order) of the Receiving Party to whom
20 disclosure is reasonably necessary for this Action and who have signed the
21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22             (d) the Court and its personnel;
23             (e) court reporters and their staff;
24             (f) professional jury or trial consultants, mock jurors, and Professional
25 Vendors to whom disclosure is reasonably necessary for this Action and who have
26 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27             (g) the author or recipient of a document containing the information or a
28 custodian or other person who otherwise possessed or knew the information;
 1             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 2 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 4 not be permitted to keep any confidential information unless they sign the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 6 by the Designating Party or ordered by the Court. Pages of transcribed deposition
 7 testimony or exhibits to depositions that reveal Protected Material may be separately
 8 bound by the court reporter and may not be disclosed to anyone except as permitted
 9 under this Stipulated Protective Order; and
10             (i) any mediator or settlement officer, and their supporting personnel,
11 mutually agreed upon by any of the parties engaged in settlement discussions.
12        C.      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEY EYES
13                ONLY” Information or Items.
14        Unless otherwise ordered by the Court or permitted in writing by the Designating
15 Party, a Receiving Party may disclose any information or item designated “HIGHLY
16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
17             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
18 employees of said Outside Counsel of Record to whom it is reasonably necessary to
19 disclose the information for this Action;
20             (b) Experts (as defined in this Order) of the Receiving Party to whom
21 disclosure is reasonably necessary for this Action and who have signed the
22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23             (c) the Court and its personnel;
24             (d) court reporters and their staff;
25             (e) professional jury or trial consultants, mock jurors, and Professional
26 Vendors to whom disclosure is reasonably necessary for this Action and who have
27 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28
 1            (f) the author or recipient of a document containing the information or a
 2 custodian or other person who otherwise possessed or knew the information; and
 3            (g) any mediator or settlement officer, and their supporting personnel,
 4 mutually agreed upon by any of the parties engaged in settlement discussions.
 5            Notwithstanding the foregoing restrictions on the disclosure of information
 6 designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” counsel
 7 for Plaintiff may disclose to representatives of Plaintiff the following information: (1)
 8 the number of units purchased and sold (at wholesale and/or retail level); (2) claimed
 9 gross revenue; (3) the per unit cost of goods (at wholesale and/or retail level);
10 (4) claimed gross profit or loss; and (5) claimed deductions beyond cost of goods
11 attributable to the sale of the challenged goods (at wholesale and/or retail level).
12 IX.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13         IN OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation that
15 compels disclosure of any information or items designated in this Action as
16 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
17 that Party must:
18            (a) promptly notify in writing the Designating Party. Such notification shall
19 include a copy of the subpoena or court order;
20            (b) promptly notify in writing the party who caused the subpoena or order to
21 issue in the other litigation that some or all of the material covered by the subpoena or
22 order is subject to this Protective Order. Such notification shall include a copy of this
23 Stipulated Protective Order; and
24            (c) cooperate with respect to all reasonable procedures sought to be pursued
25 by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with the
27 subpoena or court order shall not produce any information designated in this action as
28 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
 1 before a determination by the court from which the subpoena or order issued, unless the
 2 Party has obtained the Designating Party’s permission. The Designating Party shall bear
 3 the burden and expense of seeking protection in that court of its confidential material
 4 and nothing in these provisions should be construed as authorizing or encouraging a
 5 Receiving Party in this Action to disobey a lawful directive from another court.
 6 X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7        PRODUCED IN THIS LITIGATION
 8        (a)    The terms of this Order are applicable to information produced by a Non-
 9 Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
10 CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” Such information produced by
11 Non-Parties in connection with this litigation is protected by the remedies and relief
12 provided by this Order. Nothing in these provisions should be construed as prohibiting
13 a Non-Party from seeking additional protections.
14        (b)    In the event that a Party is required, by a valid discovery request, to
15 produce a Non-Party’s confidential information in its possession, and the Party is
16 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
17 information, then the Party shall:
18               (i)      promptly notify in writing the Requesting Party and the Non-Party
19 that some or all of the information requested is subject to a confidentiality agreement
20 with a Non-Party;
21               (ii)     promptly provide the Non-Party with a copy of the Stipulated
22 Protective Order in this Action, the relevant discovery request(s), and a reasonably
23 specific description of the information requested; and
24               (iii)    make the information requested available for inspection by the Non-
25 Party, if requested.
26        (c)    If the Non-Party fails to seek a protective order from this Court within 14
27 days of receiving the notice and accompanying information, the Receiving Party may
28 produce the Non-Party’s confidential information responsive to the discovery request.
 1 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 2 any information in its possession or control that is subject to the confidentiality
 3 agreement with the Non-Party before a determination by the Court. Absent a court
 4 order to the contrary, the Non-Party shall bear the burden and expense of seeking
 5 protection in this Court of its Protected Material.
 6 XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8 Protected Material to any person or in any circumstance not authorized under this
 9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
10 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
11 all unauthorized copies of the Protected Material, (c) inform the person or persons to
12 whom unauthorized disclosures were made of all the terms of this Order, and (d)
13 request such person or persons to execute the “Acknowledgment and Agreement to Be
14 Bound” that is attached hereto as Exhibit A.
15 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16         PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18 inadvertently produced material is subject to a claim of privilege or other protection, the
19 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21 may be established in an e-discovery order that provides for production without prior
22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
23 parties reach an agreement on the effect of disclosure of a communication or
24 information covered by the attorney-client privilege or work product protection, the
25 parties may incorporate their agreement in the stipulated protective order submitted to
26 the Court.
27 XIII. MISCELLANEOUS
28
 1         Right to Further Relief. Nothing in this Order abridges the right of any person to
 2 seek its modification by the Court in the future.
 3         Right to Assert Other Objections. By stipulating to the entry of this Protective
 4 Order, no Party waives any right it otherwise would have to object to disclosing or
 5 producing any information or item on any ground not addressed in this Stipulated
 6 Protective Order. Similarly, no Party waives any right to object on any ground to use in
 7 evidence of any of the material covered by this Protective Order.
 8         Filing Protected Material. A Party that seeks to file under seal any Protected
 9 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
10 under seal pursuant to a court order authorizing the sealing of the specific Protected
11 Material at issue; good cause must be shown in the request to file under seal. If a
12 Party’s request to file Protected Material under seal is denied by the Court, then the
13 Receiving Party may file the information in the public record unless otherwise
14 instructed by the Court.
15 XIV. FINAL DISPOSITION
16         After the final disposition of this Action, within 60 days of a written request by
17 the Designating Party, each Receiving Party must return all Protected Material to the
18 Producing Party or destroy such material. As used in this subdivision, “all Protected
19 Material” includes all copies, abstracts, compilations, summaries, and any other format
20 reproducing or capturing any of the Protected Material. Whether the Protected Material
21 is returned or destroyed, the Receiving Party must submit a written certification to the
22 Producing Party (and, if not the same person or entity, to the Designating Party) by the
23 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
24 Material that was returned or destroyed and (2) affirms that the Receiving Party has not
25 retained any copies, abstracts, compilations, summaries or any other format reproducing
26 or capturing any of the Protected Material. Notwithstanding this provision, counsel are
27 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
28 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
 1 expert reports, attorney work product, and consultant and expert work product, even if
 2 such materials contain Protected Material. Any such archival copies that contain or
 3 constitute Protected Material remain subject to this Protective Order as set forth in
 4 Section 4 (DURATION).
 5
 6        Any violation of this Order may be punished by any and all appropriate measures
 7 including, without limitation, contempt proceedings and/or monetary sanctions.
 8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9
     DATED: December 04, 2018
10
11
12                                         Hon. John E. McDermott
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was issued
 6 by the United States District Court for the Central District of California on [date] in the
 7 case of Shason, Inc. v. International Private Label, Inc., et al. Case No. 2:18-cv-
 8 05925-DMG-JEM. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply
10 could expose me to sanctions and punishment in the nature of contempt. I solemnly
11 promise that I will not disclose in any manner any information or item that is subject to
12 this Stipulated Protective Order to any person or entity except in strict compliance with
13 the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination         of       this       action.               I       hereby        appoint
18 _____________________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with this
21 action or any proceedings related to enforcement of this Stipulated Protective Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28
